-   -                               h

        L.




             Hon. C. Woodrow       Laughlin
             County Attorney
             Jim Wells   County
             Alice, Texas

             Dear    Sir:

                                                                    Opinion No. O-5491
                                                                    Re: If real property       conveyed
                                                                         to the State of Texas       ata
                                                                         tax sale,    is sold to an in-
                                                                         dividual,    would the pur-
                                                                         chaser     be required    to
                                                                         pay any State, county and
                                                                         school    taxes   that were
                                                                         delinquent     at the time of
                                                                         the judgment?

                                We have your letter    requesting     an opinion   by this    depart-
             ment.     The   letter is as follows:

                               “In 1932. the Sheriff    of Jim Wells County conveyed
                     to the State of Texas      certain  property    at a tax sale,  as there
                     were no bidders       that would bid a sufficient     amount for said
                     property.      Subsequent   to this time,   this property    has been
                     assessed     against   the State of Texas    on the Tax Rolls    of Jim
                     Wells    County.

                                “I now propose    to sell said property  as provided
                     by Article     7345b. Seetion9,     Revised Civil Statutes  of Texas,
                     and I would like to have your opinion upon the following
                     questions,     towit:

                              “(1)  If this property   is sold to an individual,   would
                     he be required     to pay any State, County and school      taxes
                     that were delinquent     at the time of the judgment    in 1932?

                              “(2) Would this     purchaser  be required        to pay any
                     taxes that have accrued      on this property  since       it has been
                     dwded   to the state 7

                                “(3) Would the purchaser  be required    to pay any-
                     thing   else besides  the amount bid at the Sheriffus   Sale ?
Hon.   C. Woodrow     Laughlin,    page   2 (0 -5491)




                 “‘Article   7345b.   Section  9, Revised     Civil Statutes
       of Texas,     provides    in part as follows:     ‘If the property
       be sold to any taxing unit which is a party to the judg-
       ment under decree         of court in said suit, the title to said
       property     shall be bid in and held by the taxing unit pur-
       chasing    same for the use and benefit        of itself and all
       other taxing units which are parties          to the suit and which
       have been adjudged         in said suit to have tax liens against
       such property,      pro rata and in proportion        to the amount
       of the tax liens in favor of said respective           taxing units
       as established      by the judgment     in said suit, * 4: *.’

                 “Article    7345b,    Section    10, Revised    Civil Statutes
       of Texas,    provides     in part as follows:        “The purchaser      of
       property    sold for taxes in such foreclosure             suit shall take
       title free and clear       of all liens and claims       for ad valorem
       taxes against      such property      delinquent     at the time of judg-
       ment in said suit to any taxing unit which was a party to
       said suit, or which had been served              with citation   in said
       suit as required      by this Act.      * * 4: ’

                  “In view of the above and foregoing       authorities,
       it is the opinion of this department       that all of the ques-
       tions asked     should be answered     in the negative.     In other
       words,    where    property   is sold as provided    by Article
       7345b,    Section   9, the purchaser   receives   title free and
       clear   from any liens for taxes whatsoever,          and is not re-
       quired to pay any taxes until the year following.’

                 We note that in your letter     you state the land in question    was
   conveyed   to the State by the Sheriff    of Jim Wells    County at a tax sale in
 1932.    The copy of the deed in question,      which you sent us in response      to
 our request    for additional  information,    appears   to be dated the 3rd day d
September,     1931. and to have been acknowledged         by the sheriff  on the 22nd
day of October,      1931.  The copy of the judgment      rendered   in the case shows
  the judgment     to have been granted    on the 18th day of February,      1931.

               Article    7345b.    V.A.C.S.    of Texas,   was enacted    in 1935 by
the 44th Legislature.      Sections     2. 5. and 10 of said article     were amended
in 1941 by Acts    of the 45th Legislature.          In our opinion No. o-5506     (a
copy of which is enclosed        for your information)       we held that when a tax
sale has been had in full compliance           with the terms     of said Article   7345b.
the purchaser    of the property      so sold for taxes in such foreclosure         suit.
takes the title thereto    free and clear       of all liens and claims    for ad valor-
em taxes   against    the property     delinquent    at the time of the judgment      in
the said suit as against     any taxing unit which was a party to the suit, or
which had been served       with citation     in the suit, as required    by said Ar-
ticle 7345b.   In said opinion we further          held that in any case,    where at the
time of the judgment      referred     to there were any unpaid assessments            for
maintenance    and operation       purposes    on a pro rata per acre basis       against
                                                                                      _-



.   ~.   I




             Hon.   C.   Woodrow     Laughlin,     page   3 (O-5491)




             any irrigable   land authorized    by law to be made for water    improvement
             districts,  or water   control  and improvement    districts, the collection  of
             said assessments     ‘or the liens securing  the same would not be prejudiced
             by said judgment.

                              But it is obvious   that the provisions     of said Article    7345b
             are not applicable     to the judgment     inquired   about by you, for the reason
             that said article   was not in force     at the time said judgment       was obtained.
             It is elementary    that a judgment     is only binding    on those who are parties
             to the suit in which the judgment        was rendered.      Insomuch    as an inspec-
             tion of the copy of the judgment       which you sent us discloses        that no tax-
             ing units other than the State and county were parties            to the suit in ques-
             tion, you are advised      that any taxing unit other than the State and county
             would not be bound by said judgment;           their rights would not be affected
             thereby,   and any tax liens subsisting       in their favor at the time of the
             judgment    would not be extinguished       by the force   of said judgment.

                             Article   7336f,      Sec.   1, was   enacted     in 1935       by the 44th      Leg-
             islature,   and is as follows:

                             ‘The   collection  of all delinquent,   ad valorem                 taxes
                     due the State,  county,   municipality   or other defined                 subdi;
                     visions that were delinquent      prior to Dec. 31. 1919,                 is for-
                     ever barred.”

                            By reason    of the foregoing    quoted statute,    we need to con-
             sider in this opinion   only the effect   of the instant  judgment     on such taxes
             as have become    delinquent    since Dec. 31, 1919. as the collection       of those
             which became    delinquent   before   that date is “forever     barred.*

                             Writing     upon the quality  of title acquired                 by a purchaser      at
             a tax foreclosure     sale,   Texas  Jurisprudence     has this               to say:

                               “‘Referring      to the title acquired        by purchaser       at a
                     tax foreclosure        sale,    the statutes    provide,    that when the
                     land has been paid for, the sheriff              shall execute      a deed
                     ‘.cnmm*eg      title ‘, and~~that “such;deed         shall be held in any
                     court of law DF equity in this State to vest good and per-
                     fect title in the purchaser           thereof,    subject   to be impeached
                     only for actual fraud.’           Therefore,      and seeing     that the fore-
                     closure    proceeding        is a suit in rem.      it has been held that
                     if all parties     having an interest         in the land were joined as
                     defendants     an estate       in fee simple     passes    to the purchaser
                     free from any lien for taxes for the taxing years                    prior   to
                     those for which foreclosure              was decreed,      in the absence
                     of any reservation         of such lien in the judgment            of foreclo-
                     sure - subject,       however,       to the rights    of any persons       who
                     had some interest         and therefore        should have been implead-
                     ed as parties       in the tax foreclosure         suit.m    (40 Tex. Jur.
                     307-308,     Section    229. citing      Ball v. Carroll,      92 SW.      1023,
                                                                                               .   .


Hon.    C.     Woodrow     Laughlin,    page   4 (O-5491)




         error    refused;   State Mortgage     Corp.  v. State,  9 S.W.   (2d)
         271. judgment      reformed,     Commission     of Appeals,    17 SW.
         (2d) 801; State v. Lile,      Civ. App.,  212 S.W. 517; Ivey v.
         Peichman,      Civ. App.,    201 S.W. 695; error    dismissed;
         City of Houston      v. Barkley.   Civ. App.,   68 S.W. 730. error
         refused)

                 We understand       our Commission         of Appeals     to hold in the
case of State Mortgage        Corp.    v. State,   17 S.W.    (2d) 801. (cited above)
that each annual assessment           of taxes evidences        a “special    lien” on the
land on which the assessment           was made;       that this special     lien by force
of the statutes    continues    in existence      until the lien liability      “shall   be
paid.”    That the statutory      provisions     to the effect that the special         lien
continues    in existence    until the tax liability      shall be paid. is modified
by the effect    of that merger      of lien and title which occurs         when the State
itself finally   takes the land in payment          of taxes for a particular         year.

                     Applying    this   doctrine   to the case   you inquire   about,   we
have    this    situation:

                     (a) The State reduced  the State and county delinquent   taxes
for    the year     1928 to judgment,   and
                     (b) did not sue for any State and county taxes for any year
other    than     1928.
                     (c) The State bought said land for said taxes,  and
                     (d) has held same until the time for exercising   the equity
of redemption        has   expired.

                The result  is -
                (a) The State now owns said land (See Booty et al. v. State,
149 S.W. (2d) 216) and has the legal title thereto.
                (b) The State’s   lien for any taxes due it and delinquent    at
the time of the judgment,     but not sued for, has now merged     with the State’s
said title; and
                (c) A sale now of the State’s    title would pass a title to the
purchaser   which would be free of all tax liens existing     against  said prop-
erty for delinquent   State and county taxes,    at the time of the judgment’s
rendition.

                There is,no  provision   of Texas   law whereby  land belonging
to the State, purchased    by it at a tax sale,  may be taxed while so belong-
ing to the State.   You are therefore    advised  that no taxes in favor  of any
Hon.   C.   Woodrow        Laughlin,   page    5 (O-5491)




taxing unit have legally accrued              against   the   land   in question     subsequent
to its purchase by the State.

Approved     Nov.     3.   1943                               Very   truly   yours

/s/   Grover    Sellers                           ATTORNEY           GENERAL         OF   TEXAS
First   Assistant
Attorney     General

                                                  By    /s/  George    P. Blackburn
                                                         George   P. Blackburn
                                                                    Assistant

GPB:AMM/cm

ENCLOSURE



                                                                         APPROVED
                                                                          Opinion
                                                                         Committee


                                                                      BY     /s/AW
                                                                         Chalrman